SteveNS, J.,
delivered the opinion of the conrt.
The only question presented by this appeal that requires an expression from ns is whether the board of supervisors, under chapter 177, Laws 1916, can issue road bonds for supervisor’s district No. 1, here in question, without calling the election provided by section 333, Code 1906, initiated by ten per centum of the adult taxpayers; or, in other words, whether chapter 177, Laws 1916, furnishes an entirely separate and additional' authority for the issuing of road bonds for a supervisor’s district which has been duly organized into a séparate road district' under the terms and provisions of the amendatory act of 1916. This chapter 177, Laws 1916, amends chapter 257, Laws 1912, which in turn amends chapter 150, Laws 1910, entitled “An act to provide additional methods of working public roads,” etc. We hold that chapter 177, Laws 1916, means exactly what it says; that is, that it is “in addition to the present .method of working public roads of any county or beat,” and that it “shall not repeal any other act or any other method of working public roads.” It furnishes an entirely separate and distinct method from that provided by the Code sections in question; and the only limitation on the right of the board to issue the bonds in question is that the bond issue shall “not exceed five per centum of the assessed valuation of the real and personal property of such district, exclusive of outstanding bonds.”.
The demurrer to the bill was properly sustained.

Affirmed.